Citation Nr: 1825116	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to a service connected disease or injury.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for chronic fatigue. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend
ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from February 1983 to February 1987 and from October 1989 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his girlfriend testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018. A transcript of the hearing is associated with the claims files.
 
The Veteran submitted additional evidence in support of his claim after the January 2018 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Migraine headaches were not manifest during service and are not attributable to service, and have not been shown to be secondary (caused or aggravated) to a service connected disease or injury.

2. Low back disease was not manifest during service or within one year post service, and is not attributable to service. 


CONCLUSIONS OF LAW

1. Migraine headaches were not incurred in or aggravated by service, and are not proximately due to or a result of, or aggravated by a service connected disease or injury. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017). 

2. Low back degenerative disease was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Herein, chronic diseases encompass arthritis.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. 38 C.F.R. § 3.310 (b).

In addition, the Veteran served in the Southwest Asia theater of operations in support of the Persian Gulf War. 38 C.F.R. § 3.317 (e). Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

A. Migraine headaches

The Veteran contends that service connection is warranted for migraine headaches, which he reports developed in-service and have continued since. In addition, the Veteran alleges that his migraine headaches are secondary to his service connected irritable bowel syndrome.

The Veteran's STRs have been associated with the claims file. August 1993 treatment records note that the Veteran requested a separation physical. However, a July 1993 treatment record noted that the Veteran had not been in a medical surveillance program and a separation examination was not required. See July 26, 1993 STR. In September 2001 a report of medical examination at entrance to Reserves service noted a normal clinical evaluation of the neurologic system. See September 28, 2001 report of medical examination. 
The Veteran contends that his headaches began in-service and are a result of his service in Southwest Asia during the Gulf War. The Veteran's and associated lay statements have reported ongoing headaches since service. 

VA and private treatment records have been associated with the claims file. Treatment records note ongoing reports of intermittent headaches. March 2005 treatment records note frequent headaches occurring 3 times a week for the past few weeks. See March 4, 2005 private treatment record. 

The issue is whether the Veteran's current migraine headaches are related to service. 

The Veteran was afforded a VA examination in December 2009. The examiner noted the Veteran reported a history of headaches over the past 15 years. See December 2012 VA examination. The Veteran reported his headaches are exacerbated by periods of stress and abdominal cramps and bloating.  The examiner noted that the Veteran's headaches are a disease with a clear and specific etiology and diagnosis. The examiner found that it was less likely than not that his headaches are related to a specific exposure or event experienced by service in Southwest Asia. The examiner noted that a review of the medical literature from the Institute of Medicine of the National Academy of Sciences did not indicate a higher occurrence of migraine headaches for Gulf war deployed Veterans than non-deployed Gulf War Veterans. 

Then, the Veteran was afforded a VA examination in June 2012. The examiner noted the Veteran has migraine headaches. See June 2012 VA examination. The Veteran reported headaches staring in the early 1990s, and that he had headaches while serving in Southwest Asia. The Veteran reports headaches where he is sensitive to light and sound. The Veteran reported that when he began using a CPAP machine for sleep apnea his headaches decreased in frequency and pain. The examiner noted that the Veteran's headaches do not correlate with any specific Gulf War exposure. The examiner noted that the Veteran's migraine headaches are a disease with a clear and specific etiology and diagnosis, and these are less likely than not related to a specific exposure or event experienced by the Veteran during service in Southwest Asia. The examiner noted a review of the medical literature does not indicate a higher occurrence of migraine headaches in Gulf War versus non Gulf War deployed Veterans. Further, the examiner noted that it was less likely than not that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event or illness. The examiner noted no evidence of a headache disorder during active service. Additionally the examiner noted that it is less likely than not that the Veteran's headaches are proximately due to or the result of his service connected irritable bowel syndrome. The examiner noted that the Veteran's irritable bowel syndrome does not cause or aggravate headaches. As to the Veteran's claims that his headaches are related to his sleep apnea the examiner noted that it is less likely than not that his headaches are proximately due to or the result of the Veteran's sleep apnea, as the Veteran continues to have headaches despite adequate treatment of his sleep apnea. Any possible aggravation of his migraine headaches due to sleep apnea has resolved as a result of adequate treatment for sleep apnea. 

The examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining the etiology of the Veteran's migraine headaches. Nieves-Rodriguez, 22 Vet. App. 295. As such, the Board finds these opinions are entitled to probative weight 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for migraine headaches is warranted. The Board notes the Veteran's and associated lay statements regarding his in-service injuries and symptoms of headaches and ongoing manifestations which he is competent to report and his statements are credible. However, the Veteran's and associated lay statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his migraine headaches are related to service are outweighed by the other evidence of record. The Board finds that the objective medical evidence is more probative and more credible than the lay statements of record.

The Board notes that the objective medical evidence is more probative and more credible than the lay opinions of record. Specifically, the Board finds the June 2012 VA examination to be more probative and more credible than the lay statements of record. The examiner noted the Veteran's reports of headaches in-service and Gulf War exposure. However, the examiner noted that the Veteran's headaches do not correlate with any specific Gulf War exposure. The examiner noted that the Veteran's migraine headaches are a disease with a clear and specific etiology and diagnosis, and these are less likely than not related to a specific exposure or event experienced by the Veteran during service in Southwest Asia. The examiner noted a review of the medical literature does not indicate a higher occurrence of migraine headaches in Gulf War versus non Gulf War deployed Veterans. Further, the examiner noted that it was less likely than not that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event or illness. The examiner noted no evidence of a headache disorder during active service. The Board finds the June 2012 VA examination is of high probative value and the Veteran's statements are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim. 

Further, none of the VA and private treatment records associated with the claims file suggests any potential relationship between the Veteran's current migraine headaches and service. The Board notes at separation from service in July 1993 it was noted that the Veteran had not been in a medical surveillance program and a medical examination at separation was not required. The Veteran requested a separation examination; however such was not done 30 to 120 days prior to the end of his term of service. The Veteran's entrance examination to the Navy Reserves in September 2001 noted a normal clinical evaluation of the neurologic system.  As such the Board finds service connection is not warranted.

As to secondary service connection, the Veteran contends that his migraine headaches are due to his service connected irritable bowel syndrome. Additionally, the Veteran contends that his migraine headaches are due to his sleep apnea. The Veteran is currently service connected for irritable bowel syndrome, he is not service connected for sleep apnea. The Board finds the June 2012 VA examination to be more probative and credible than the lay opinions of record. The June 2012 VA examination found that it was less likely than not that the Veteran's headaches are proximately due to or the result of his service connected irritable bowel syndrome. The examiner noted that irritable bowel syndrome did not cause or aggravate the Veteran's migraine headaches. As to the Veteran's claims that his headaches are related to his sleep apnea the Veteran is not currently service connected for sleep apnea, and thus secondary service connection is not warranted. As such the Board finds this VA examination is of high probative value and the Veteran's statements as to secondary service connection are outweighed by the credible and probative medical evidence of record, which weighs against the claim. As such service connection on a secondary basis is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness. As noted the Veteran has migraine headaches. The VA examiner in June 2012 noted that migraine headaches are not an undiagnosed illness or a medically unexplained chronic multisystem illness, rather his headaches are a disease with a clear and specific etiology and diagnosis, and are not attributed to the Veteran's exposure to environmental hazards during the Gulf War. 

As such, the Board finds that service connection for migraine headaches is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Low back disorder

The Veteran contends that service connection is warranted for low back degenerative disc disease (DDD), which he reported developed in-service and has continued since. 

The Veteran's service treatment records have been associated with the claims file. August 1993 treatment records note that the Veteran requested a separation physical. However, a July 1993 treatment record noted that the Veteran had not been in a medical surveillance program and a separation examination was not required. See July 26, 1993 STR. In September 2001 the Veteran's report of medical examination at entrance for the Reserves service noted a normal clinical evaluation of the spine and musculoskeletal system. 

The Veteran contends that his low back DDD is a result of injuries incurred during service while working as a vehicle mechanic. The Veteran has reported experiencing ongoing low back pain, at various times in-service and since. The Veteran's and the associated lay statements have reported his low back pain has worsened in recent years.

VA and private treatment records have been associated with the claims file. April 2003 treatment records note the Veteran reported low back pain for 3 months as a result of shoveling snow. See April 4, 2003 private treatment record. November 2006 treatment records note the Veteran reported intermittent low back pain over the past few months. See November 9, 2006 private treatment record. November 2007 treatment records note ongoing low back pain with normal alignment, no tenderness and reflexes and a sensory examination were normal. See November 30, 2007 private treatment record. August 2009 treatment records noted degenerative changes and a bad disc between L5 and S1. See August 5, 2009 VA treatment record. In October 2009 treatment records the Veteran reported a gradual onset of low back pain in the past few years. See October 6, 2009 VA treatment record. 

The issue is whether the Veteran's current low back disorder is related to service.

The Veteran was afforded a Gulf War registry examination in January 2009. The examiner noted low back arthritis. See January 2009 VA examination. The Veteran reported this originated gradually in 1998. The Veteran reported symptoms of daily stiffness, which is worse with repeated bending and stooping. The examiner noted lumbosacral degenerative arthritis with daily stiffness.

Then, the Veteran was afforded a VA examination in August 2016. The examiner noted the Veteran reported working as a vehicle mechanic in-service and post-service working in a mine, and as an equipment operator for the Colorado department of transportation. See August 2016 VA examination. The examiner noted the Veteran's reports of back pain in-service and ongoing intermittent pain, which has worsened in recent years. The examiner noted that the Veteran has a diagnosis of lumbosacral DDD/DJD without evidence of radiculopathy. The examiner noted imaging indicated degenerative changes. The examiner found that the Veteran's lumbosacral DDD is less likely than note due to toxic or environmental exposure during service in Southwest Asia. The examiner noted that the Veteran's low back DDD is not related to Gulf War environmental hazards and exposures because low back DDD is due to mechanical wear and tear and changes on the joints over time. The examiner noted that arthritis tends to be worse with age and obesity because the amount of time during which the joints have been subjected to repetitive micro trauma and the force of that micro trauma (obesity) increases proportionately with body weight. The examiner noted a review of the medical literature showed no medical evidence that lumbosacral DDD is caused by toxic or environmental exposure. 

As to direct service connection, the examiner noted the Veteran's in-service duties as a wheeled vehicle mechanic, however found that it was less likely than not that the Veteran's low back DDD was incurred in or caused by the claimed in-service injury, event or illness. The examiner noted the Veteran's reports of working on vehicles during both periods of service, carrying heavy parts and ongoing discomfort. However, the examiner found that the Veteran's Reserves entrance examination in 2001 was absent indications of ongoing back pain or arthritis, and that post-service the Veteran worked as a laborer and truck driver in the mines until 1999. The examiner noted that treatment records in 2005 note a recent back condition in the past few months. As such the examiner found it was less likely than not that the Veteran's current low back DDD is due to his service, to include his duties as a vehicle mechanic in-service. 

The examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining the etiology of the Veteran's low back disorder. Nieves-Rodriguez, 22 Vet. App. 295. As such, the Board finds these opinions are entitled to probative weight 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for low back DDD is warranted. The Board notes that the Veteran's reports regarding his in-service injuries and symptoms of low back pain and the ongoing manifestations which he is competent to report and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his low back DDD is related to service are outweighed by the other evidence of record. The Board finds that the objective medical evidence is more probative and more credible than the lay statements of record. 

The Board notes that the objective medical evidence is more probative and more credible than the lay opinions of record. Specifically, the Board finds the August 2016 VA examination to be more credible than the lay statements of record. The examiner noted the Veteran's in-service duties as a wheeled vehicle mechanic and his service in Southwest Asia. The examiner noted that the Veteran's low back DDD is not related to Gulf War environmental hazards and exposures because low back DDD is due to mechanical wear and tear and changes on the joints over time. The examiner noted that arthritis tends to be worse with age and obesity because the amount of time during which the joints have been subjected to repetitive micro trauma and force of that micro trauma increases proportionately with obesity and increased body weight. The examiner noted a review of the medical literature showed no medical evidence that lumbosacral DDD or DJD is caused by toxic or environmental exposure. As to direct service connection, the examiner found that it was less likely than not that the Veteran's low back DDD was incurred in or caused by the claimed in-service injury, event or illness. The examiner noted the Veteran's reports of his in-service duties working on vehicles during both periods of service, carrying heavy parts and ongoing discomfort. However, the examiner found that treatment records are absent indications of ongoing back pain or arthritis, and that post-service the Veteran worked as a laborer and truck driver in the mines until 1999. At entrance to the Reserves in September 2001 a medical examination and clinical evaluation of the spine and musculoskeletal system was normal and was absent indications of pain. The examiner noted that treatment records in 2005 note a recent back condition in the past few months. As such the examiner found it was less likely than not that the Veteran's current low back DDD is due to his service, to include his duties as a vehicle mechanic in-service. The Board finds the August 2016 VA examination is of high probative value and is entitled to significant weight and weighs against the claim.

Further, none of the VA and private treatment records associated with the claims file suggests any potential relationship between the Veteran's current low back DDD and service. The Board notes at separation from service in July 1993 it was noted that the Veteran had not been in a medical surveillance program and a medical examination at separation was not required. The Veteran requested a separation examination; however such was not done 30 to 120 days prior to his end of his term of service. The Veteran's entrance examination to the Navy Reserves in September 2001 noted a normal clinical evaluation of the spine and musculoskeletal system.  The Board has conceded an in-service event and noted the Veteran's reports of back pain in-service as a result of his duties working as a vehicle mechanic. However, there is no indication that arthritis manifested in service, as the separation examination of the musculoskeletal system was normal, or that arthritis manifested within one year of separation. As such the Board finds that the Veteran's low back DDD did not manifest during service or within the one year period after service. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. The Board finds service connection is not warranted. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of an undiagnosed illness or chronic disability. As noted the Veteran has lumbosacral DDD. The VA examiner in August 2016 noted that lumbosacral DDD is not an undiagnosed illness or a medically unexplained chronic multisystem illness, rather it has a clear and specific etiology, as it is due to mechanical wear and tear changes on the joints over time and not attributed to the Veteran's exposure to environmental hazards during the Gulf War.

As such, the Board finds that service connection for low back DDD is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for migraine headaches is denied

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran contends that service connection is warranted for a skin disorder and for chronic fatigue which he reports developed in-service and has continued since. The Board finds a remand is warranted for additional development.

Skin disorder

The Veteran contends he has had an ongoing skin disorder on his face, arms and back since service. In January 2018 the Veteran and his girlfriend testified to ongoing skin breakouts every 2 months on his face, arms and back. See January 2018 hearing transcript. The Veteran has reported ongoing itchiness and skin breakouts since service. The Veteran's STR's have been associated with the claims file and during both periods of service the Veteran was seen for ongoing skin complaints. During the Veteran's first period of service, December 1986 treatment records note a rash and depigmented skin on the chest and back. See December 23, 1986 STR. Examination noted a diagnosis of tinea versicolor and the Veteran was prescribed selsun blue shampoo for daily use. At separation from the Veteran's first period of service a January 1987 report of medical examination noted an abnormal clinical evaluation of the skin noting pityriasis versicolor on the back, shoulders, chest and abdomen. It was recommended the Veteran follow-up with VA hospital for his skin fungus infection. See January 20, 1987 report of medical examination. 

At entrance in August 1989, for the Veteran's second period of service a report of medical examination noted a normal clinical evaluation of the skin and lymphatic system. See August 8, 1989 report of medical examination. September 1992 treatment records note a rash on the Veteran's face, neck, and chest for the past 2 weeks. Examination was negative for erythema, but noted discoloration, grouping and hypopigmentation. Tinea versicolor was noted and the Veteran was prescribed selsun blue and recommended to follow up as needed. See September 23, 1992 STR. A March 1993 treatment record noted a rash on the body which the Veteran reported has been present for 5 days, a refill on selsun blue was recommended. See March 30, 1993 STR. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in December 2009. The examiner noted that examination of the skin noted no skin lesions, rash or icterus. See December 2009 VA examination. The examiner noted insufficient clinical evidence to establish a diagnosis of a chronic skin disorder. The examiner noted that in service the Veteran was treated for and had a history of tinea versicolor, in 1987, which has resolved. The examiner failed to address the Veteran's statements of an ongoing skin disorder and symptoms of such, and whether such is related to service to include his service in Southwest Asia, and his presumed environmental exposure. As such the Board finds a remand is warranted for a supplemental VA examination. 

Chronic fatigue

In addition, the Veteran contends he is entitled to service connection for chronic fatigue, to include as result of his service in Southwest Asia and exposure to environmental hazards including exposure to smoke and oil well fires and fumes from diesel, petrochemical and burning trash.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).The Veteran was most recently afforded a VA examination in December 2009. The examiner noted that the Veteran reports ongoing chronic fatigue. The examiner noted that the Veteran's chronic fatigue is more likely related to undiagnosed sleep apnea. See December 2012 VA examination. The examiner noted that the Veteran has reported sleep apnea and non-refreshing sleep with daytime somnolence since 2002. The examiner failed to fully address the Veteran's statements of ongoing symptoms of chronic fatigue and treatment records noting such, and whether such is related to service to include his service in Southwest Asia, and his presumed environmental exposures. As such the Board finds remand is warranted for a supplemental VA examination.

VA and private treatment records note chronic fatigue of an unknown etiology. See January 13, 2009 VA treatment record. VA treatment records note the Veteran's chronic fatigue may be related to his diagnosis of diabetes mellitus or may be related to his sleep apnea. June 2014 treatment records note progressive daytime sleepiness resulting in the Veteran needing to take an increased number of naps. See June 4, 2014 VA treatment record. November 2015 treatment records note ongoing fatigue present since returning from the Gulf War. See November 20, 2015 VA treatment record. As such the Board finds remand is warranted for a supplemental VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding medical records

If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Are the Veteran's symptoms of itching and ongoing skin rashes a sign of an undiagnosed llness?

b. If not, identify all skin disorders.

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disorder is related to active service, to include environmental hazards exposed to in Southwest Asia?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of skin disorder and a rash and itching began in-service and are related to his service in Southwest Asia and have continued since. See January 2018 hearing transcript.  

3. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his chronic fatigue. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Are the Veteran's symptoms of ongoing chronic fatigue a sign of an undiagnosed chronic multi-symptom illness?

b. If not, does the Veteran have chronic fatigue disorder.

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chronic fatigue is related to active service, to include environmental hazards exposed to in Southwest Asia?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of chronic fatigue began in-service and are related to his service in Southwest Asia and have continued since. See January 2018 hearing transcript.  The examiner must provide a complete. 

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


